EXHIBIT 10
 
AMENDMENT NO. 1 TO
CREDIT AGREEMENT


AMENDMENT NO. 1, dated as of April 17, 2009 (this “Amendment”), among ASHLAND
INC., a Kentucky corporation (the “Borrower”), BANK OF AMERICA, N.A., as
Administrative Agent, and the Required Lenders listed on the signature pages
hereto, to the Credit Agreement dated as of November 13, 2008 (the “Credit
Agreement”) among the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, and THE BANK OF NOVA SCOTIA, as Syndication
Agent.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
 
WHEREAS, Section 10.01 of the Credit Agreement permits the Credit Agreement to
be amended from time to time;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1. Amendments.
 
Upon and subject to the date as of which this Amendment becomes effective (the
“Amendment No. 1 Effective Date”), the Credit Agreement is amended as follows:
 
(a)   The definition of “Applicable Rate” in the Credit Agreement is hereby
amended by replacing clause (b) thereto with the following: “(b)  in respect of
the Term B Facility, 3.40% per annum for Base Rate Loans and 4.40% per annum for
Eurodollar Rate Loans”.
 
(b)   The definition of “Loan Documents” in the Credit Agreement shall be
amended by adding the following immediately prior to the comma at the end of
clause (a): “and any amendment, waiver or consent under this Agreement in
accordance with Section 10.01”.
 
(c)   The definition of “Obligations” in the Credit Agreement is hereby amended
by adding “or its Subsidiaries” after the first reference to “Loan Party”
therein.
 
Section 2. Representations and Warranties.
 
Borrower represents and warrants to the Lenders as of the date hereof and the
Amendment No. 1 Effective Date that:
 
(a)          The execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Docu-
 
 
 
 
 
 
-2-
 
 
ments; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or binding upon Such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.
 
(b)          Before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in the Credit Agreement or any other Loan Document shall be true and
correct on and as of the Amendment No. 1 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that the representations and warranties contained in
Section 5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to Section 6.01(a) and (b),
respectively, of the Credit Agreement; provided that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects.
 
(c)           At the time of and before and after giving effect to this
Amendment, no Default or Event of Default shall exist.
 
Section 3. Conditions to Effectiveness.
 
This Amendment shall become effective as of the date when each of the following
conditions is satisfied:
 
(a) The Administrative Agent (or its counsel) shall have received from
(i) Lenders constituting the Required Lenders and (ii) each of the other parties
hereto, a counterpart of this Amendment signed on behalf of such party.
 
(b) All corporate and other proceedings taken or to be taken in connection with
this Amendment and all documents incidental thereto, whether or not referred to
herein, shall be reasonably satisfactory in form and substance to the
Administrative Agent.
 
(c) The representations and warranties in Section 2 of this Amendment shall be
true and correct.
 
Section 4. Miscellaneous.
 
(a) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (including in  .pdf or similar
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.
 
 
 
 
 
-3-
 
 
(b) Sections 10.14 and 10.15 of the Credit Agreement are incorporated herein,
and shall apply hereto mutatis mutandis, as if a part hereof.
 
(c) Section headings herein and in the Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Amendment or any Loan Document.
 
(d) The Borrower shall pay on demand all fees and expenses of the Administrative
Agent (or its Affiliates) in connection with this Amendment, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
 
(e) On and after the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.  The Credit Agreement and each of
the other Loan Documents, as supplemented by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  By
executing and delivering a copy hereof, each applicable Loan Party hereby agrees
and confirms that all Loans and Obligations shall be guaranteed and secured
pursuant to the Loan Documents as provided therein.
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 
 

  ASHLAND INC., as Borrower            
 
By:
 /s/ Lamar M. Chambers       Name:  Lamar M. Chambers     Title:  Senior Vice
President and Chief Financial Officer          

 

  ASHONE C.V., as Guarantor                By
ASHLAND INTERNATIONAL HOLDINGS, INC.,
as General Partner   
              By: /s/ Linda L. Foss          Name:  Linda L. Foss      
Title:     President  

 

   By
ASH GP LLC, as General Partner   
              By: /s/ Linda L. Foss          Name:  Linda L. Foss      
Title:     President  

 

 
ASHLAND INTERNATIONAL HOLDINGS,
    INC., as Guarantor
           
 
By:
 /s/ David B. Mattingly       Name:  David B. Mattingly     Title:  Vice
President          

 

  ASHTHREE LLC, as Guarantor            
 
By:
 /s/ J. Kevin Willis       Name:  J. Kevin Willis     Title:  President        
 

 
 
 
 
 
 
 

  ASHPROP LLC, as Guarantor            
 
By:
 /s/ J. Kevin Willis       Name:  J. Kevin Willis     Title:  Vice
President-Finance          

 
 

 
ASHLAND LICENSING AND
    INTELLECTUAL PROPERTY LLC, as Guarantor
           
 
By:
 /s/ J. Kevin Willis       Name:  J. Kevin Willis     Title:  Vice
President-Finance          

 
 

  ASH GP LLC, as Guarantor            
 
By:
 /s/ Linda L. Foss       Name:  Linda L. Foss     Title:  President          

 
 

  VALVOLINE INTERNATIONAL, INC., as Guarantor            
 
By:
 /s/ J. Kevin Willis       Name:  J. Kevin Willis     Title:  Vice
President-Finance          

 
 

  HERCULES INCORPORATED, as Guarantor            
 
By:
 /s/ J. Kevin Willis       Name:  J. Kevin Willis     Title:  Vice
President-Finance          

 
 
 
 
 
 

  AQUALON COMPANY, as Guarantor            
 
By:
 /s/ J. Kevin Willis       Name:  J. Kevin Willis     Title:  Vice President    
     

 
 

  HERCULES INVESTMENTS S.A.R.L., as Guarantor            
 
By:
 /s/ Linda L. Foss       Name:  Linda L. Foss     Title:  Type A Manager        
 

 
 

  EAST BAY REALTY SERVICES, INC., as Guarantor            
 
By:
 /s/ J. Kevin Willis       Name:  J. Kevin Willis     Title:  President        
 

 
 

  HERCULES PAPER HOLDINGS, INC., as Guarantor            
 
By:
 /s/ J. Kevin Willis       Name:  J. Kevin Willis     Title:  President        
 

 
 
 
 
 
 

 
BANK OF AMERICA, N.A., as Administrative
    Agent
           
 
By:
 /s/ Irene Bertozzi Bartenstein       Name:  Irene Bertozzi Bartenstein    
Title:  SVP          

 
 

 
BANK OF AMERICA, N.A., as Lender and L/C
    Issuer
           
 
By:
 /s/ Irene Bertozzi Bartenstein       Name:  Irene Bertozzi Bartenstein    
Title:  SVP          

 
 
 
 
 
 
 
 
 
 

 
BANK OF NOVA SCOTIA, as a Lender
           
 
By:
 /s/ Brian S. Allen       Name:  Brian S. Allen     Title:  Managing Director  
       

 